NO. 07-04-0051-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



OCTOBER 29, 2004



______________________________





MARCIA A. GILLER D/B/A AME HOME HEALTH CARE, APPELLANT



V.



EXCEL FINANCIAL CO., APPELLEE





_________________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2001-592,053; HONORABLE PAULA LANEHART, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ. 

MEMORANDUM OPINION

Appellant Marcia A. Giller d/b/a AME Home Health Care filed a notice of appeal challenging the trial court’s judgment in favor of appellee Excel Financial Co. in its action to recover on a commercial equipment lease after Home Health Care defaulted.  The clerk’s record and reporter’s record have both been filed.  Home Health Care’s brief was due to be filed no later than June 28, 2004, but has yet to be filed, and no motion for extension of time was filed.  By letter dated October 7, 2004, this Court notified Home Health Care of the defect and directed it to file a response reasonably explaining the failure to file a brief with a showing that Excel Financial has not been significantly injured by the delay by October 18, 2004.  The Court also noted that failure to file a response might result in dismissal of the appeal pursuant to Rule 38.8 of the Texas Rules of Appellate Procedure.  Home Health Care did not respond and the brief remains outstanding.

Accordingly, we dismiss this appeal for want of prosecution and failure to comply with a directive of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b).

Don H. Reavis

    Justice